Citation Nr: 0012908	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-10 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for internal 
derangement with instability of the right knee, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1965 to 
December 1967.

The current appeal arose from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO continued the 50 percent 
evaluation assigned for PTSD, continued the 10 percent 
evaluation assigned for internal derangement of the right 
knee, and denied the claim of entitlement to a TDIU.

In July 1999 the RO granted a 20 percent evaluation for 
internal derangement with instability of the right knee, and 
granted a separate 10 percent evaluation for arthritis of the 
right knee.  The RO also continued the 50 percent evaluation 
for PTSD, and continued the denial of a TDIU.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the in a VA Form 21-4138, Statement in 
Support of Claim, from the appellant, received in July 1998, 
he stated that he wanted a hearing before a local hearing 
officer at the VARO in Oakland, California.  At that time, he 
submitted a VA Form 9, Appeal to the Board of Veterans' 
Appeals, in which he requested a Board hearing at the VARO in 
Oakland, California.

In a March 1999 letter, the RO wrote to the appellant, noting 
that he had requested a hearing before the Board at the VARO 
and offered him the opportunity to have a video conference 
hearing with the Board instead.  The appellant agreed to a 
video conference hearing.

In a VA Form 9, submitted by the appellant's attorney in 
August 1999, he checked the box that stated, "I do not want 
a [Board] hearing."  Thus, the Board finds that the request 
for a Board hearing was withdrawn.

However, the appellant has never withdrawn his request for a 
hearing before a local hearing officer.  Thus, the RO must 
schedule the appellant for a hearing before a local hearing 
officer.

Additionally, additional evidence has been submitted since 
the last supplemental statement of the case was issued, and 
the RO has not reviewed the additional piece of evidence.  
See 38 C.F.R. § 20.1304(c); see also 38 C.F.R. § 19.37(a) 
(1999).

Also, in the additional piece of evidence, the VA field 
examiner stated that the appellant was in receipt of Social 
Security Administration benefits.  Those records have not 
been associated with the claims file, and the Board finds 
that such are potentially relevant to the appellant's claims.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
for a hearing before a local hearing 
officer.  If the appellant does not want 
an RO hearing, he or his representative 
should inform the RO of such in writing.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to his claim as well as the 
records relied upon concerning that 
claim.  If records pertaining to such 
claim and medical evidence utilized in 
processing such claim are not available, 
that fact should be entered in the claims 
file.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for PTSD, internal 
derangement with instability of the right 
knee, arthritis of the right knee, and 
TDIU.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


